NO. COA14-258

                   NORTH CAROLINA COURT OF APPEALS

                       Filed: 21 October 2014


STATE OF NORTH CAROLINA

    v.                              Cumberland County
                                    No. 11 CRS 009135
ANTOINETTE NICOLE DAVIS



    Appeal by defendant from judgment entered 18 October 2013

by Judge James Floyd Ammons, Jr. in Cumberland County Superior

Court.   Heard in the Court of Appeals 27 August 2014.


    Attorney General Roy Cooper, by Assistant Attorney General
    Kathleen N. Bolton, for the State.

    Amanda S. Zimmer for defendant-appellant.


    HUNTER, Robert C., Judge.


    Antoinette Nicole Davis (“defendant”) appeals from judgment

entered pursuant to her Alford plea to two counts of felonious

child abuse and one count each of second degree murder, human

trafficking, conspiracy to commit sexual offense of a child by

an adult offender, first degree kidnapping, first degree sexual

offense, sexual servitude, and taking indecent liberties with a

minor.   On appeal, defendant challenges the trial court’s denial

of her motion to suppress incriminating statements made to law
                                      -2-
enforcement personnel during interviews conducted in November

2009.    Specifically, defendant argues that the trial court erred

by concluding that: (1) defendant was not subject to custodial

interrogation during these interviews, and (2) her confession

was voluntarily and understandingly made.

       After careful review, we affirm the trial court’s denial of

defendant’s motion to suppress.

                                 Background

       From 10 November 2009 through 14 November 2009, defendant

was interviewed four times by law enforcement personnel at the

Fayetteville City Police Department.            She went to the police

department voluntarily for each of the four interviews, with the

stated purpose of helping the officers find her missing five-

year-old daughter, S.D.1

       A. The First Interview

       On 10 November 2009, defendant called 911 to report that

S.D. was missing.      She went to the police station and spoke with

Detective     Tracey   Bowman    (“Detective        Bowman”).     The   first

interview began at 8:54 a.m. and lasted approximately six hours

and nine minutes.       Defendant was left alone in the interview

room    for   long   periods    of   time,   with    the   door   closed   but

1
  To protect the privacy of the minor victim, we will refer to
her using her initials.
                                              -3-
unlocked.     Detective Bowman told defendant that she was keeping

the door closed as a safety precaution because criminal suspects

were   inside       the    building.          Defendant       was    allowed    to    take

bathroom and cigarette breaks, but was accompanied by Detective

Bowman during each.              Detective Bowman explained that a Police

Department        safety    code       required      that     she    escort    defendant.

Defendant     was    offered       beverages        several    times    throughout      the

interview and was given food to eat.

       In   the    first    interview,        defendant       told    Detective      Bowman

that she did not know what happened to S.D. or who could have

taken her.         At the time, defendant and S.D. were living in a

trailer with defendant’s sister, Brenda.                        Defendant claimed to

have put S.D. to sleep in S.D.’s brother’s bedroom at around

5:00 a.m. that morning, and that at around 6:00 a.m., S.D.’s

brother told defendant that S.D. was no longer in the bed with

him.    When defendant discovered that no one in the trailer had

seen S.D., she searched the front part of her neighborhood then

called the police.

       Towards      the    end    of    the    interview,       defendant      expressed

frustration at being at the police station for so long, because

she wanted to be out looking for S.D. Detective Bowman told her

she could leave if she really wanted to, but defendant declined.
                                        -4-
Defendant    left     the   station         approximately     six     hours    after

arriving.

       B. The Second Interview

       The second interview began at 5:25 p.m. on 11 November 2009

and lasted approximately thirty minutes.                  During this interview,

defendant told Detective Bowman that her boyfriend, Clarance Coe

(“Coe”), had taken S.D.           She claimed that he hit S.D. twice in

the face in the early morning hours of 10 November 2009 after

having an intense argument with defendant.                   Although defendant

claimed that she tried to stop him, Coe “took off” in a car with

S.D.    Defendant told Detective Bowman that she believed S.D. to

be   somewhere     around   the   Murchison        Road   area.       After   taking

defendant’s statement, Detective Bowman checked to see if there

were   any   new    developments       in    the    case.      Soon    thereafter,

defendant left the station.

       C. The Third Interview

       The third interview began at 8:38 p.m. on 12 November 2009

and lasted approximately forty-six minutes.                     Detective Bowman

initiated    the    interview     by   telling      defendant     that   she   knew

defendant had been lying about what happened to S.D.                     Detective

Bowman yelled and cursed at defendant, repeatedly accusing her

of lying.        Defendant began to cry.             Detective Bowman showed
                                         -5-
defendant a photograph of S.D. with Mario McNeil, also known as

“Mono,” and asked defendant what she thought Mono would say when

he was caught.         Defendant then admitted that she had lied the

previous   day   and     that     Coe    had    nothing         to    do   with   S.D.’s

disappearance.      Detective Bowman told defendant that her false

statements lead to Coe’s arrest and incarceration and that lying

to a federal agent is a federal offense punishable by up to five

years in prison.

       During the interview, Detective Bowman left the room and

closed the door as a safety precaution due to other prisoners

being in the building.          Defendant asked for and received a glass

of water, at which time Detective Bowman told defendant that

they needed to work together to get S.D. back safely.                        Defendant

told    Detective      Bowman    that     Mono     had      a     relationship     with

defendant’s sister, Brenda.             Defendant was then allowed to take

a   bathroom   break    and     was   left     alone   in       the   interview    room.

Before defendant left the police station, Detective Bowman told

her that she did not know what would happen as a result of

defendant’s lies, and that “[a]ll we care about right now is

finding your daughter.”           Defendant thanked Detective Bowman and

left the police station.

       D. The Fourth Interview
                                         -6-
       The fourth and final interview began at 11:53 a.m. on 14

November 2009 and lasted approximately five hours and thirty

minutes.       Rather than speaking with Detective Bowman, defendant

was    interviewed       by    Detective        Carolyn       Pollard      (“Detective

Pollard”)      and     Sergeant       Chris     Corcione      (“Sgt.       Corcione”).

Defendant was seated in the back corner of the interview room,

with Detective Pollard and Sgt. Corcione between her chair and

the    door.          After   approximately       two      hours      of   discussing

defendant’s personal background, defendant indicated that her

stomach hurt.          She told the officers that she was pregnant.

Detective      Pollard    suggested      that    defendant      go    to   the   Health

Department for an examination, but defendant refused and said

“[m]y next step is to finish trying to find my daughter.”

       Defendant      then    began    recounting       the    events      surrounding

S.D.’s disappearance.          She awoke on the morning of 10 November

2009 to find S.D. gone.            Defendant asked her sister’s boyfriend

if    anyone    had    been   in   the    house,    and       he     replied     “Mono.”

However, defendant claimed that she did not see or hear anyone

in the house and reiterated that she had nothing to do with

S.D.’s disappearance.           Defendant admitted to Detective Pollard

and Sgt. Corcione that she lied in previous interviews and “put

it all on [Coe].”         However, defendant said that she lied because
                                        -7-
Detective    Bowman     scared    her    and   “tried     to   make    her   know

something she didn’t know.”             Detective Pollard asked defendant

if she was scaring her, and defendant said that she was not.

Defendant then said that she wanted to tell the truth after she

learned that Coe had been arrested because of her previous lies.

       Sgt. Corcione told defendant that he wanted her to tell the

truth, because Mono was in jail and had already informed the

police that defendant knew what happened to S.D.                    The officers

told defendant that they already knew what happened but that

they needed to hear it from her; they repeatedly asked defendant

to stay on the “right track” by telling the truth.                     Defendant

told   the   officers   that     Mono   came   to   the   trailer     because   he

wanted to have sex with her.            Sgt. Corcione advised defendant to

stay on the right track, and said that no matter what she said

she would “walk out of here.”

       Eventually, defendant said that she owed Mono $200.00, and

that he wanted either the money that was owed or sex to repay

the debt.     Sgt. Corcione told defendant that Mono was going to

tell the truth to save himself, so she needed to be entirely

truthful about what happened next.             He told defendant “I got to

hear it from you so we can put that monster away.”                     Defendant

emotionally confessed to the officers that Mono took S.D. to a
                                    -8-
motel room with defendant’s consent with the understanding that

“[a]ll he was supposed to do was have sex with her.”               She said

that this arrangement would settle her $200.00 debt.               Defendant

then claimed that the plan was for Mono to take S.D. to a motel

for another individual to have sex with her, but she did not

know whom the third party was.        After giving these statements to

the officers, defendant requested and was allowed to take a

cigarette break.

    When     she     returned,    defendant   was   asked    for     details

regarding the arrangement she had with Mono.           Defendant denied

knowing the specifics of Mono’s plan for S.D.               Defendant was

then left in the interview room alone.         She asked Sgt. Corcione

how much longer she was going to be there, to which he responded

“[n]ot too much longer.”          Defendant took another bathroom and

cigarette break and asked Detective Pollard to join her outside.

After returning, defendant took one more bathroom break, then

was left alone in the interview room for approximately thirty

minutes.     Detective Bowman then entered the room and advised

defendant that she was under arrest and was no longer free to

leave.

    On 16 November 2009, S.D.’s body was found on the side of

Walker     Road    outside   of   Fayetteville.      Medical       examiners
                                          -9-
concluded that S.D.’s cause of death was asphyxiation.                              Blood

was found on anal and vaginal swabs, indicating sexual trauma.

      Defendant       was    charged    with     human   trafficking,         felonious

child abuse, felony conspiracy, first degree kidnapping, first

degree murder, rape of a child by an adult offender, sexual

servitude, and taking indecent liberties with a child.                                She

filed a motion to suppress the incriminating statements made to

Detective Pollard and Sgt. Corcione during the fourth interview,

but did not move to suppress any statements made in the other

three   interviews.           After    hearing    the    parties    on    defendant’s

motion to suppress, the trial court entered an order denying the

motion.

      In   exchange         for    dismissal     of    the   rape    charge     and    a

reduction from first to second degree murder, defendant entered

an   Alford    plea    on     18   October     2013.      Pursuant       to   the   plea

agreement, she was sentenced to 210 to 261 months imprisonment.

      Defendant timely appealed from judgment, but failed to give

notice during plea negotiations as to her intent to appeal the

denial of her motion to suppress.                See N.C. Gen. Stat. § 15A-979

(2013).       Furthermore, defendant’s notice of appeal failed to

identify the specific court to which the appeal was taken, in

violation of Rule 4 of the North Carolina Rules of Appellate
                                        -10-
Procedure.    In our discretion, we grant defendant’s petition for

writ of certiorari to reach the merits of her appeal.                          See N.C.

R. App. P. 21(a)(1) (2013); State v. Franklin, __ N.C. App. __,

__, 736 S.E.2d 218, 220 (2012).

                                     Discussion

                          I. Custodial Interrogation

      Defendant     first      argues    that    the    trial      court      failed    to

address   whether     a    reasonable      person      in    defendant’s       position

would have believed she was under arrest or restrained to a

significant    degree,         and   therefore    erred       by   concluding        that

defendant was not subject to custodial interrogation during the

fourth interview.         We disagree.

      We review the trial court’s legal conclusions in an order

denying a motion to suppress de novo.                  State v. Parker, 137 N.C.

App. 590, 594, 530 S.E.2d 297, 300 (2000).                     We also review the

legal conclusions for whether they are supported by the trial

court’s findings of fact.             State v. Waring, 364 N.C. 443, 467,

701 S.E.2d 615, 631 (2010).             “[A] trial court’s findings of fact

are conclusive on appeal if supported by competent evidence,

even if the evidence is conflicting.”                  Id. at 469, 701 S.E.2d at

632   (citation   omitted).           Unchallenged          findings     of   fact     are

deemed    supported       by   competent    evidence         and   are     binding      on
                                       -11-
appeal.    State v. Biber, 365 N.C. 162, 168, 712 S.E.2d 874, 878

(2011).

    The     Fifth     Amendment   to    the   United   States   Constitution

guarantees that “no person . . . shall be compelled in any

criminal case to be a witness against himself.”                   U.S. Const.

amemd. V.      The United States Supreme Court has held that the

Fifth     Amendment     bars   statements      resulting   from     custodial

interrogation from being used against a defendant unless the

defendant was administered certain procedural safeguards before

responding, specifically being advised of the “right to remain

silent, that any statement he does make may be used as evidence

against him, and that he has a right to the presence of an

attorney[.]”     Miranda v. Arizona, 384 U.S. 436, 444, 16 L. Ed.
2d 694, 706-07 (1966).

    However, the Court has emphasized that

            Police   officers   are   not   required   to
            administer Miranda warnings to everyone whom
            they question. Nor is the requirement of
            warnings to be imposed simply because the
            questioning takes place in the station
            house, or because the questioned person is
            one   whom   the  police   suspect.   Miranda
            warnings are required only where there has
            been such a restriction on a person’s
            freedom as to render him “in custody.”

Oregon v. Mathiason, 429 U.S. 492, 495, 50 L. Ed. 2d 714, 719

(1977) (per curiam).
                                             -12-
      The “definitive inquiry” in determining whether a person is

“in   custody”     for      Miranda     purposes      is    whether,        based   on    the

totality of the circumstances, there was a “formal arrest or a

restraint on freedom of movement of the degree associated with a

formal arrest.” State v. Gaines, 345 N.C. 647, 662, 483 S.E.2d
396, 405 (1997) (citing Stansbury v. California, 511 U.S. 318,

128 L. Ed. 2d 293       (1994)     (per    curiam)).             This   determination

involves    “an    objective         test,    based    upon      a    reasonable     person

standard,    and       is    to   be       applied     on    a       case-by-case        basis

considering all the facts and circumstances.” State v. Hall, 131
N.C. App. 427, 432, 508 S.E.2d 8, 12 (1998) (quotation marks

omitted).    While “no single factor controls the determination of

whether     an    individual          is      ‘in    custody’         for    purposes      of

Miranda[,]” State v. Garcia, 358 N.C. 382, 397, 597 S.E.2d 724,

737 (2004), our appellate courts have “considered such factors

as whether a suspect is told he or she is free to leave, whether

the   suspect     is     handcuffed,         whether       the   suspect      is    in    the

presence of uniformed officers, and the nature of any security

around the suspect,” State v. Waring, 364 N.C. 443, 471, 701
S.E.2d 615, 633 (2010) (internal citations omitted).

      Defendant argues that the trial court’s conclusion of law

that she was not subject to custodial interrogation during the
                                          -13-
fourth interview is erroneous for two reasons: (1) the trial

court     used    a        subjective    rather     than     objective          test,   in

contravention         of    long-standing      precedent,        and    (2)     the   trial

court’s findings of fact are unsupported by competent evidence,

and those findings in turn do not support the conclusion that a

reasonable person in defendant’s position would not have felt

constrained      to    the    same    degree   as    with    a    formal      arrest.    We

disagree with both contentions.

      First, there is no indication that the trial court utilized

a subjective rather than objective test in its conclusions of

law     regarding      whether       defendant      was     subject      to     custodial

interrogation.         The trial court concluded that:

            The Defendant was not subjected to custodial
            interrogation    during   the   interviews   of
            November   10,   2009,   November   11,   2009,
            November 12, 2009 and November 14, 2009
            until about 5:25 p.m. on November 14, 2009
            when Det. Bowman told her that she was under
            arrest. The Defendant was not in custody
            until that     point in time because the
            Defendant had not been formally arrested or
            otherwise   deprived    of   her   freedom   of
            movement of the degree associated with a
            formal arrest until that moment.

(Emphasis    added.)           This     conclusion    of     law       tracks    verbatim

language found in applicable opinions issued by this Court and

our Supreme Court regarding the test for whether an individual

was subject to custodial interrogation.                     See State v. Buchanan,
                                       -14-
353 N.C. 332,     339,   543 S.E.2d 823,       828   (2001)   (“[T]he

appropriate inquiry in determining whether a defendant is ‘in

custody’ for purposes of Miranda is, based on the totality of

the     circumstances,     whether     there     was    a    ‘formal   arrest   or

restraint on freedom of movement of the degree associated with a

formal arrest.’”)         Although the trial court did find as fact

that defendant believed she was free to leave at various points

of the interview,         it also entered numerous findings of fact

detailing the objective circumstances of the interview.                      There

is no indication that the trial court supported its conclusion

that defendant was not subject to custodial interrogation with

the finding of fact that she subjectively felt free to leave;

that finding of fact could have properly been considered in the

trial    court’s      conclusion     regarding   the    voluntariness      of   her

confession.

      Thus, because the trial court’s conclusion that defendant

was not subject to custodial interrogation makes no reference to

defendant’s subjective state of mind, but does determine the

“appropriate inquiry” as set out in Buchanan, we conclude that

the trial court did not operate under a misapprehension of law.

Defendant’s argument is overruled.
                                            -15-
      Additionally, we hold that the trial court’s findings of

fact are supported by competent evidence, and those findings

support its conclusion of law that defendant was not subject to

custodial interrogation.

      First, the trial court’s finding of fact that defendant was

not   threatened       is   supported       by     competent    evidence.        Although

defendant was told by Detective Bowman in the third interview

that lying to a federal officer was punishable by up to five

years in prison, neither Detective Pollard nor Sgt. Corcione

threatened her with arrest or imprisonment during the fourth

interview.      Rather,      Detective       Pollard     and    Sgt.     Corcione      told

defendant    that       they       were     unconcerned        with     the     potential

consequences of her previous lies and wanted to get to the truth

of what happened so that they could find S.D.                         Because the only

interview    subject        to    defendant’s       motion     to     dismiss    was   the

fourth   interview,          Detective        Bowman’s        prior     statements      to

defendant do not render the trial court’s finding of fact that

defendant was not threatened erroneous.

      Second,        competent      evidence       supports     the     trial    court’s

finding of fact that defendant was not restrained during the

fourth   interview.              Defendant       concedes      that     she     was    not

handcuffed      or     physically         restrained     in    any     way.      However,
                                           -16-
defendant contends that her freedom of movement was restricted

to the degree associated with a formal arrest because she was

seated in the corner of the interview room and was “crowded” by

Detective Pollard and Sgt. Corcione, who were seated on either

side of defendant, between her and the door.                     Although we do not

dispute defendant’s characterization of the seating arrangement

inside     the    interview        room,     we       do   not    find    that      these

circumstances        amounted         to          a        “restraint”        on      her

mobility.     Defendant requested and was allowed to take multiple

bathroom    and    cigarette       breaks     throughout         each    of   the    four

interviews.       Although she was escorted by an officer for each of

these breaks, our Supreme Court has noted that it is “unlikely

that any civilian would be allowed to stray through a police

station,”    indicating       an    unwillingness           to   consider     a    police

escort for a bathroom break as weighing in favor of a contention

that a defendant was in custody.                  Waring, 364 N.C. at 472, 701

S.E.2d at 634.       During the fourth interview, Detective Pollard

even suggested that defendant leave and go to a medical center

when defendant indicated that she felt pain and stomach illness

due to her pregnancy.          Defendant declined to leave; she elected

to continue speaking to the officers with the hope that they

would help her find S.D.            Thus, because the record demonstrates
                                            -17-
that defendant could have left the fourth interview had she

desired to do so and generally had the freedom to take breaks

whenever   she       requested      them,      competent         evidence        supports     the

trial   court’s          finding    of   fact        that    defendant’s           freedom     of

movement was not restrained.

      Given that competent evidence supports the trial court’s

factual    findings          that   defendant        was     neither        threatened       nor

restrained during the fourth interview, we find no error in its

legal   conclusion           that   defendant        was    not       in   custody    for     the

purposes      of    Miranda.        In    addition          to    the      above,     we     find

competent evidence to support the trial court’s findings of fact

that: (1) defendant voluntarily went to the police station for

each of the four interviews; (2) she was allowed to leave at the

end of the first three interviews; (3) the interview room door

was   closed       but    unlocked;      (4)    defendant         was      allowed    to     take

multiple bathroom and cigarette breaks; (5) defendant was given

food and drink; and (6) defendant was offered the opportunity to

leave   the    fourth         interview     but      refused.              Our    Courts     have

consistently held that similar circumstances do not amount to

the   level    of    custodial       interrogation.               See,      e.g.,    State     v.

Gaines, 345 N.C. 647, 658-63, 483 S.E.2d 396,                                    402-06 (1997)

(holding      that       a    defendant        was    not        in    custody       where    he
                                               -18-
voluntarily went to the police station, was not told that he was

under arrest, was interviewed in a room at the police station

but was not handcuffed, was offered food, and the officer did

not answer him when he asked if he could leave); State v. Deese,

136    N.C.    App.       413,      417-18,     524 S.E.2d 381,    384-85      (2000)

(holding      that    a    defendant       was    not    in   custody       where    he    was

permitted to arrange the interview at a time convenient to him,

was    told    that       he     was    free     to   leave,        was    not    physically

threatened or restrained, and was left alone in the interview

room for periods of time); State v. Waring, 364 N.C. 443, 471,

701 S.E.2d 615, 633-34 (2010) (holding that the defendant was

not in custody where officers told him he was not under arrest,

he voluntarily went with officers to the police station, was

never restrained, was given bathroom breaks, was left alone in

an unlocked interview room, and was not deceived, misled, or

threatened).

       We conclude that under the totality of the circumstances, a

reasonable      person         in      defendant’s       position         would   not     have

believed that she was formally arrested or restrained to the

degree associated with a formal arrest at the time defendant

gave    incriminating            statements      during       the     fourth      interview.
                                   -19-
Therefore, we affirm the trial court’s conclusion that defendant

was not subject to custodial interrogation.

                   II. Voluntariness of Confession

    Defendant     next    argues   that    the   trial   court   erred   by

concluding that her statements made in the fourth interview were

freely and voluntarily given, when in fact they were coerced by

fear and hope.    We disagree.

    The Fourteenth Amendment to the United States Constitution

requires that a defendant’s confession be voluntary for it to be

admissible.      State v. Thompson, 149 N.C. App. 276, 281, 560
S.E.2d 568, 572 (2002). “If, looking to the totality of the

circumstances, the confession is the product of an essentially

free and unconstrained choice by its maker, then he has willed

to confess and it may be used against him; where, however, his

will has been overborne and his capacity for self-determination

critically    impaired,   the   use   of   his   confession   offends    due

process.”     State v. Hardy, 339 N.C. 207, 222, 451 S.E.2d 600,

608 (1994) (quotations and brackets omitted).            Our Supreme Court

has identified a number of relevant factors to consider in this

analysis, such as:

            whether defendant was in custody, whether he
            was deceived, whether his Miranda rights
            were   honored,    whether    he  was   held
            incommunicado,    the     length   of    the
                                       -20-
             interrogation, whether there were physical
             threats   or  shows   of  violence,  whether
             promises were made to obtain the confession,
             the familiarity of the declarant with the
             criminal justice system, and the mental
             condition of the declarant.

Id.    However, “[t]he presence or absence of any one or more of

these factors is not determinative.”              State v. Kemmerlin, 356
N.C. 446, 458, 573 S.E.2d 870, 881 (2002).

       Here, defendant argues that she was coerced into confessing

because: (1) Sgt. Corcione promised her that she would “walk

out” of the fourth interview regardless of what she said,; (2)

the officers lied to her about what information Mono had given

them; and (3) she was mentally unstable and unfit to give a

voluntary    confession   due     to   the    stress   of    having    a   missing

child,    being     pregnant,     and     being    implicated         in    S.D.’s

disappearance.

       First, we do not believe that Sgt. Corcione’s promise that

defendant would “walk out” regardless of her statements rendered

defendant’s       confession     involuntary.          This        argument   was

previously    addressed   in     Thompson,    where    the   defendant      argued

that   his   confession    was    involuntary      where     the    interviewing

officer promised him that he would not be arrested regardless of

what he said.       Thompson, 149 N.C. App. at 282, 560 S.E.2d at

572.     This Court held that the officer’s promise did not make
                                        -21-
the confession involuntary because it could not have led the

defendant “to believe that the criminal justice system would

treat him more favorably if he confessed to the robbery.”                             Id.

at 282, 560 S.E.2d at 573.             In so holding, the Court contrasted

previous     cases    where       officers’      promises       of    assistance       or

leniency in future prosecutions were held to be unduly coercive.

See, e.g., State v. Fox, 274 N.C. 277, 293, 163 S.E.2d 492, 503

(1968) (holding that a suggestion that the defendant might be

charged    with    accessory      to   murder     rather       than    murder    if   he

confessed rendered the confession involuntary).                       Sgt. Corcione’s

statements    are    almost     identical        to   those    made     in    Thompson.

Thus, in accordance with Thompson, we hold that Sgt. Corcione’s

promise    that     defendant      would    “walk       out”    of     the    interview

regardless    of     what   she    said    did    not    render       her    confession

involuntary.       Without more, Sgt. Corcione’s statements could not

have led defendant to believe that she would be treated more

favorably by the criminal justice system if she confessed to her

involvement in S.D.’s disappearance and subsequent death.

      Second, there is no indication that the officers lied about

what information Mono provided.                No evidence was presented at

the   suppression       hearing        regarding        what      Mono       told     law

enforcement, and there is nothing to support defendant’s claim
                                           -22-
that Detective Pollard and Sgt. Corcione lied to defendant about

the information Mono provided.                  However, even assuming that the

officers were untruthful, the longstanding rule in this state is

that “[t]he use of trickery by police officers in dealing with

defendants     is    not   illegal        as    a    matter    of    law.”       State     v.

Jackson,       308 N.C. 549,        574,     304 S.E.2d 134,      148

(1983).    Specifically, our Supreme Court has held that “[f]alse

statements by officers concerning evidence, as contrasted with

threats and promises, have been tolerated in confession cases

generally, because such statements do not affect the reliability

of the confession.”           Id.    Thus, because there is no indication

that   Sgt.    Corcione       or    Detective         Pollard       lied   to    defendant

regarding the information Mono provided law enforcement, we find

her argument unpersuasive.                Even assuming that they did lie,

this interrogation tactic would not “affect the reliability of

the confession,” id., and therefore would still be insufficient

to   support    a    conclusion      that      the    confession       was      coerced   or

involuntary.

       Finally, we do not believe that defendant’s mental state

rendered      her    confession      involuntary         and        coerced.      Although

defendant did tell Detective Pollard and Sgt. Corcione that she

had not slept in five days due to the stress of S.D. being
                                          -23-
missing, the trial court found as an uncontested finding of fact

that defendant “appeared to be coherent, did not appear to be

impaired in any way, . . . appeared to understand what was being

said during the interview[,]” and “the majority of her answers

were reasonable and were being taken in relationship to the

question.”        Detective Pollard offered defendant the opportunity

to    stop   the    interview     and    go   to    the     Health   Department,   but

defendant declined, indicating that her “next step” would be to

help the officers find S.D.

       In sum, nearly all of the relevant factors identified by

the    Hardy      Court   weigh   in    favor    of   the    State.     As   discussed

above, defendant was not in custody when she made incriminating

statements         to     Detective     Pollard       and     Sgt.     Corcione,   and

therefore,         her    Miranda      rights      were     not   implicated.      See

Buchanan, 353 N.C. at 337, 543 S.E.2d at 827.                            Furthermore,

competent evidence supports the trial court’s findings of fact

that defendant was neither threatened with prosecution for lying

nor physically restrained during the fourth interview.                        She was

not held incommunicado, as demonstrated by the fact that she was

able to access her cell phone multiple times during the fourth

interview.        She was offered water and food in addition to being

allowed      to    take    bathroom     or    cigarette       breaks    whenever   she
                                      -24-
requested them.      There were no threats of force or shows of

violence   used    against    her.     She    was   a    competent,    literate,

twenty-five-year-old woman who clearly understood the English

language and responded clearly and reasonably to the questions

asked.     When     given     the    opportunity        to   leave   the   fourth

interview, she chose to stay in an effort to help the officers

find her missing daughter.

    Given the totality of these circumstances, we hold that

defendant’s confession was “the product of an essentially free

and unconstrained choice by its maker,” Hardy, 339 N.C. at 222,

451 S.E.2d at 608, and we affirm the trial court’s conclusion of

law that defendant’s statements “were not the product of hope or

induced by fear.”

                                    Conclusion

    For    the    foregoing    reasons,      we   affirm     the   trial   court’s

denial of defendant’s motion to suppress.



    AFFIRMED.

    Judges DILLON and DAVIS concur.